USCA11 Case: 19-13277       Date Filed: 06/30/2022   Page: 1 of 15




                                            [DO NOT PUBLISH]
                             In the
          United States Court of Appeals
                   For the Eleventh Circuit

                     ____________________

                           No. 19-13277
                     ____________________

FAMA CONSTRUCTION, LLC,
                                                       Petitioner,
versus
U.S. DEPARTMENT OF LABOR,


                                                     Respondent.


                     ____________________

              Petition for Review of a Decision of the
         Occupational Safety and Health Review Commission
                   Agency No. 17-1173 / 17-1180
                      ____________________
USCA11 Case: 19-13277       Date Filed: 06/30/2022   Page: 2 of 15




2                     Opinion of the Court                19-13277

Before WILSON, NEWSOM, and ED CARNES, Circuit Judges.
PER CURIAM:
       Fama Construction, LLC, regularly hires roofers, and those
roofers regularly violate Occupational Safety and Health Act regu-
lations. After a bench trial, an Administrative Law Judge found
Fama liable for those violations based on two alternative theories.
Either the roofers were Fama’s “employees,” or Fama was their
“controlling employer” according to an agency doctrine that rec-
ognizes the authority of multiple employers to control workers
on a job site.
      Substantial evidence supports the conclusion that Fama
was the roofers’ controlling employer. As a result, we deny
Fama’s petition for review.
                                I.
       Fama’s website describes it as a “roofing contractor, em-
ploying over 50 people, who all share in the pride of providing top
quality materials, professional installations, and dependable war-
ranties to both residential and commercial roofing customers.”
There are only three or four employees who work in Fama’s of-
fice. Those employees receive blueprints from building compa-
nies and quote a price for installing a roof.
      Fama supplies the labor. When it has a job available, Fama
contacts a crew, sends the crew a description and pictures of the
job, which the crew either accepts or declines. The crew, not
Fama, decides how many roofers it needs to complete the job.
USCA11 Case: 19-13277          Date Filed: 06/30/2022       Page: 3 of 15




3                        Opinion of the Court                    19-13277

Fama usually isn’t involved in selecting the individual members of
its work crews. It usually works with the same crews; it has
worked with some of them for more than 10 years.
       Fama also supplies the materials. Once Fama gets a roof-
ing job, it orders the materials and arranges for them to be deliv-
ered to the jobsite. To prevent theft, Fama prefers that its work
crews arrive at the site soon after the materials for the job are de-
livered. But for most jobs Fama doesn’t require that its crews ar-
rive at a particular time or that they work for a particular number
of hours a day. 1 The crews decide when to arrive and how long
to work. Fama doesn’t “really have . . . a time frame” for the
crews to complete a house, but crews usually complete each
house in about a day.
       Fama pays each crew a non-negotiable price per job based
on the square footage of the roof. Crews submit weekly invoices
to Fama documenting the number of square feet that crew com-
pleted that week, and on Fridays Fama issues a check to each
crew. The crew members divide the pay among themselves.
Although the crews supply their own tools and equipment for the
job, they sometimes buy them using Fama’s credit with its per-
mission. When that happens, the crew pays Fama back, some-
times in installments.


1 Occasionally Fama will contract directly with a homeowner for roofing re-
pair work. When that happens, it schedules a time for the roofers to arrive
that is convenient with the homeowner.
USCA11 Case: 19-13277       Date Filed: 06/30/2022   Page: 4 of 15




4                     Opinion of the Court                19-13277

       At times, Fama has provided its work crews with safety
equipment: fire extinguishers, safety kits, and hard hats. Fama al-
so provides safety training to its work crews every four to five
months. The training meetings are mandatory, and although the
crews are “generally compliant” with Fama’s instruction to at-
tend, if a crew were to “refuse[] to come to safety trainings,” it
would be less likely to be hired by Fama in the future. Fama pro-
vides the crews with a safety program and requires that its crews
follow it. Fama also forbids workers from using cell phones while
working on a roof or while driving to a Fama jobsite. It also has
the “authority to require workers to stop unsafe work” on Fama
jobsites.
       To provide a framework for exercising that authority,
Fama has a “progressive discipline system in place.” When it
learns that a crew member has failed to use proper safety equip-
ment on a jobsite, it requires the worker to watch a safety video.
If that does not change the behavior, it can impose a fine, alt-
hough it has never taken that step. Fama managers have on unu-
sual occasions directly disciplined workers for safety violations
when the managers happened to see the violation. A Fama man-
ager sent a worker home for the day because he wasn’t wearing a
safety harness, and the owner of the company did the same to an-
other worker who failed to obey his instruction to wear a safety
harness.
       Fama’s problem is not the lack of a safety program on pa-
per, and it is not as though the company has never enforced it.
USCA11 Case: 19-13277       Date Filed: 06/30/2022    Page: 5 of 15




5                      Opinion of the Court               19-13277

The problem is that Fama has made no effort to systematically
enforce its safety requirements. Usually, the managers only visit
the jobsites before the roofing begins and after it is completed.
Fama itself has described the times its managers visited jobsites
while work was in progress as “incidental” — the managers were
not conducting safety inspections, they just happened to be at the
jobsite and observed a safety violation. Br. of Petitioner at 31. As
one of its managers testified, “Fama does not go out intentionally
checking on workers to make sure they’re working safely.” There
is no evidence that a Fama manager has ever gone to a job site for
the purpose of conducting a safety inspection. Not once.
       But OSHA Compliance Safety and Health Officer Marc
Greenfield does conduct safety inspections. When this case be-
gan, he had personally conducted at least six separate safety in-
spections at Fama jobsites. In the inspections leading to this liti-
gation, Greenfield went to two Fama jobsites in Lawrenceville,
Georgia. He took photographs of the workers from a distance,
then approached the jobsites for a closer look.
       At the first jobsite, Greenfield saw roofers working without
proper fall protection, using a ladder that did not extend high
enough above the roof the workers were using it to reach, and
using a nail gun without the required safety glasses. He spoke
with a roofer there who identified himself as Alberto. Greenfield
asked him if he was an employee or a subcontractor. Alberto said
that he and the crew of roofers on the other jobsite were all Fama
employees.
USCA11 Case: 19-13277            Date Filed: 06/30/2022        Page: 6 of 15




6                         Opinion of the Court                      19-13277

       At the second jobsite, Greenfield saw roofers working
without proper fall protection, using nail guns without proper eye
protection, and using a ladder that was too short and not secured.
Greenfield spoke with Antonio Cardenas who identified himself
as the supervisor of his four-man crew. When asked, Cardenas
told Greenfield that he was a Fama employee, not a subcontrac-
tor.
       Greenfield’s inspections led him to recommend that Fama
be cited for violating several safety regulations. His recommenda-
tions led the Secretary of Labor 2 to issue Fama two citations in
June 2017 for violations of three safety regulations: 29 C.F.R.
§ 1926.102(a) (eye protection), 29 C.F.R. § 1926.501(b)(13) (fall
protection), and 29 C.F.R. § 1926.1053(b)(1) (ladder safety); see 29
U.S.C. § 658(a) (authorizing the Secretary to “issue a citation to
[an] employer” that the Secretary believes has violated its duty to
provide a hazard-free work environment).


2 The Secretary of Labor has assigned responsibility for enforcement of the
Occupational Safety and Health Act to the Assistant Secretary for Occupa-
tional Safety and Health, who heads OSHA. See Order No. 4–2010 (75 FR
55355). The Assistant Secretary has redelegated his authority to issue cita-
tions and proposed penalties to OSHA’s Area Directors. See 29 C.F.R.
§§ 1903.14(a), 1903.15(a). For simplicity, we refer to actions taken by the As-
sistant Secretary and the Area Directors as actions taken by the Secretary,
who ultimately “has rulemaking power and establishes the safety standards;
investigates the employers to ensure compliance; and issues citations and
assesses monetary penalties for violations.” ComTran Grp., Inc. v. U.S.
Dep’t of Lab., 722 F.3d 1304, 1307 (11th Cir. 2013).
USCA11 Case: 19-13277        Date Filed: 06/30/2022     Page: 7 of 15




7                      Opinion of the Court                 19-13277

        The Secretary has cited Fama for safety violations before.
In the five years before the citations at issue in this petition, the
Secretary had cited Fama nine times. Those citations were re-
solved through settlement agreements. The two citations at issue
here were not settled. Because Fama contested them, the Secre-
tary filed two complaints with the Occupational Health and Safe-
ty Review Commission, and the cases were referred to an ALJ and
consolidated for a bench trial. See 29 U.S.C. § 659(c) (providing
that if a cited employer contests a citation within 15 days of its is-
suance, the Commission shall afford an opportunity for a hearing
pursuant to 5 U.S.C. § 554(a)(3)).
        The ALJ considered all of the testimony he heard, made
credibility determinations where there were conflicts in the testi-
mony, and applied the multi-factor test from Nationwide Mut.
Ins. Co. v. Darden, 503 U.S. 318, 323–24 (1992), for determining
whether a person was an “employee.” That led the ALJ to deter-
mine that the workers were Fama’s employees and that Fama was
liable for their safety violations.
       Alternatively, the ALJ determined that Fama was liable as a
“controlling employer” under OSHA’s “multi-employer citation
policy,” because Fama had failed to conduct jobsite inspections
despite an “extensive history of OSHA violations” by workers on
those sites. The ALJ affirmed OSHA’s citations and assessed
$282,834 in penalties.
       Fama petitioned the Commission for review of the ALJ’s
decision, but the Commission declined to review it. The ALJ’s
USCA11 Case: 19-13277        Date Filed: 06/30/2022      Page: 8 of 15




8                       Opinion of the Court                 19-13277

decision became a final order of the Commission, see 29 U.S.C.
§ 661(j); 29 C.F.R. § 2200.90(f), and Fama petitioned this Court for
review of it.
                                  II.
       “On review, Commission decisions are entitled to consid-
erable deference.” Quinlan v. Sec’y, U.S. Dep’t of Labor, 812 F.3d
832, 837 (11th Cir. 2016); see also Fluor Daniel v. Occupational
Safety & Health Rev. Comm’n, 295 F.3d 1232, 1236 (11th Cir.
2002). We must uphold the ALJ’s findings of fact if they are “sup-
ported by substantial evidence on the record considered as a
whole.” Quinlan, 812 F.3d at 837 (quotation marks omitted).
Substantial evidence is “more than a scintilla and is such relevant
evidence as a reasonable person would accept as adequate to sup-
port a conclusion.” Id. (quotation marks omitted).
       We will uphold the ALJ’s conclusions of law so “long as
they are not ‘arbitrary, capricious, an abuse of discretion, or oth-
erwise not in accordance with the law.’” Id. (quoting 5 U.S.C.
§ 706(2)(A)). The ALJ was “bound to follow the law of the circuit
to which the case would most likely be appealed.” Id. Because
the citations were issued for OSHA violations in Georgia, the ALJ
was bound by our circuit’s law.
        To establish an OSHA violation, the Secretary must show
“(1) that the regulation applied; (2) that it was violated; (3) that an
employee was exposed to the hazard that was created;
and . . . (4) that the employer knowingly disregarded the Act’s re-
USCA11 Case: 19-13277       Date Filed: 06/30/2022    Page: 9 of 15




9                      Opinion of the Court               19-13277

quirements.” ComTran, 722 F.3d at 1307 (quotation marks omit-
ted). Fama challenges the third element of that test, contending
that the roofers were not its employees within the meaning of the
statute. It is the Secretary’s burden to show that they were. See
Quinlan, 812 F.3d at 836 (“To satisfy the third element, the Secre-
tary bears the burden of showing that the cited respondent is the
employer of the exposed workers at the site.”). The ALJ found
that the burden was satisfied and the roofers were Fama employ-
ees.
        An employment relationship, however, is not the only ba-
sis for liability when a company fails to take reasonable steps to
protect worker safety. The ALJ ruled that even if the roofers
were subcontractors instead of Fama’s employees, “Fama was a
controlling employer” and was liable under OSHA’s multi-
employer citation policy.
       That controlling employer policy provides that “[a]n em-
ployer who has general supervisory authority over [a] worksite,”
must “exercise reasonable care to prevent and detect violations on
the site.” OSHA Instruction CPL 02-00-124, Multi-Employer Cita-
tion Policy § X.E.1–2 (Dec. 10, 1999). The ALJ found that Fama
was a controlling employer under that policy because it “had the
power to correct safety violations and exercised considerable con-
trol over the work crews.”
       In its petition for discretionary review before the Commis-
sion, Fama did not challenge the validity of the multi-employer
citation policy, which includes liability for controlling employers.
USCA11 Case: 19-13277           Date Filed: 06/30/2022       Page: 10 of 15




10                        Opinion of the Court                     19-13277

It did not argue that it could not be held liable for safety violations
based on its general supervisory authority over the job site. That
bars Fama from making that challenge now. See 29 U.S.C. §
660(a) (“No objection that has not been urged before the Com-
mission shall be considered by the court, unless the failure or ne-
glect to urge such objection shall be excused because of extraor-
dinary circumstances.”).
        Even if § 660 did not bar Fama from arguing that it could
not be held liable as a controlling employer for safety violations
by another company’s employees, we would not be persuaded by
its argument, which relies on Southeast Contractors, Inc. v. Dun-
lop, 512 F.2d 675 (5th Cir. 1975). 3 That decision preceded OSHA’s
adoption in 1976 of the multi-employer citation policy, which
provides for liability based on supervisory authority over a
jobsite. See Solis v. Summit Contractors, Inc., 558 F.3d 815, 820
(8th Cir. 2009) (explaining that the Commission “announced its
revised position” that controlling employers have a duty “to
comply with OSHA standards” in two 1976 decisions). As a re-
sult, the Southeast Contractors decision could not, and did not,
hold the yet-to-be-adopted policy invalid. See, e.g., Watts v. Bell-
South Telecomms., Inc., 316 F.3d 1203, 1207 (11th Cir. 2003)
(“Whatever their opinions say, judicial decisions cannot make law


3 Bonner v. City of Prichard, 661 F.2d 1206, 1209 (11th Cir. 1981) (en banc)
(adopting as binding precedent all decisions of the former Fifth Circuit hand-
ed down before October 1, 1981).
USCA11 Case: 19-13277       Date Filed: 06/30/2022    Page: 11 of 15




11                     Opinion of the Court                19-13277

beyond the facts of the cases in which those decisions are an-
nounced.”).
       Besides, the Fifth Circuit itself has recognized that “South-
east Contractors’ holding is limited to its facts” and the OSHA
multi-employer policy, with its controlling employer rule, is valid.
See Acosta v. Hensel Phelps Constr. Co., 909 F.3d 723, 743 (5th
Cir. 2018) (holding “that the Secretary of Labor has the authority
under section 5(a)(2) of the Occupational Safety and Health Act,
29 U.S.C. § 654(a)(2), to issue citations to controlling employers at
multi-employer worksites for violations of the Act’s standards”).
       Substantial evidence supports the ALJ’s application of the
controlling employer rule to the specific facts of this case. Under
Commission precedent, a controlling employer is one that “could
reasonably be expected to prevent or detect and abate [OSHA]
violations due to its supervisory authority and control over the
worksite.” Stormforce of Jacksonville, LLC, No. 19-0593, 2021
WL 2582530, at *3 (OSHRC Mar. 8, 2021) (quotation marks omit-
ted). The type of control required is not control over “the man-
ner and means by which the [work] product is accomplished,”
Darden, 503 U.S. at 323, but control over matters affecting the
safety of the workers on the jobsite. While Fama may not have
controlled the daily activities of the work crews, substantial evi-
dence supports the ALJ’s finding that the company did have the
authority and ability to control the workers’ use of safety equip-
ment and adherence to safety procedures.
USCA11 Case: 19-13277           Date Filed: 06/30/2022         Page: 12 of 15




12                         Opinion of the Court                      19-13277

       As we have mentioned, a Fama manager sent a worker
home for not wearing a safety harness and the owner of the com-
pany sent another worker home for failing to follow safety in-
structions. Fama prohibited workers from using cell phones
while working on its jobsites or driving to and from them. It re-
quired work crews to attend safety training and would bump
crews down the hiring list if they failed to attend. Fama had a
“progressive discipline system in place” that started with a re-
quired safety video and progressed to fines and termination, and it
had “the authority to require workers to stop unsafe work.”
Based on the evidence presented, Fama “could reasonably be ex-
pected to prevent or detect and abate [OSHA] violations” occur-
ring on its jobsites. Stormforce, 2021 WL 2582530, at *3. 4
       Substantial evidence also supports the ALJ’s finding that
Fama “did not meet its duty to exercise reasonable care.” A con-
trolling employer is liable for OSHA violations when it fails to
“exercise reasonable care to prevent and detect violations on the
[work]site.” OSHA Instruction CPL 02-00-124, Multi-Employer
Citation Policy § X.E.2. A controlling employer’s obligation is “to
take reasonable measures to prevent or detect the violative condi-
tions.” Stormforce, 2021 WL 2582530, at *8 (quotation marks


4 Fama also argues that the ALJ’s opinion is inconsistent because it first found
an employee-employer relationship between Fama and the work crews and
then found Fama liable as a controlling employer. This argument has no
merit. A fair reading of the ALJ’s opinion makes clear that it found Fama
liable as a controlling employer as an alternative ground for liability.
USCA11 Case: 19-13277       Date Filed: 06/30/2022    Page: 13 of 15




13                     Opinion of the Court                19-13277

omitted). We assess a controlling employer’s conduct “in light of
objective factors,” including the “safety history” of the contractors
involved. Id. (quotation marks omitted).
       The record shows that Fama knew that its workers were
not following OSHA’s safety requirements. It usually worked
with the same work crews, and it had been cited for OSHA viola-
tions nine times. It had entered a number of settlement agree-
ments in which it promised to improve worker safety by training
its workers and ensuring compliance with OSHA standards. As
part of one of those agreements, Fama was required to hire a
third-party contractor to conduct monthly safety audits. The ALJ
credited testimony that the settlement agreements had put Fama
“on notice that to meet the standard of reasonable care, more fre-
quent inspections of the usual work crews hired to complete its
roofing jobs were required.”
       But Fama failed to conduct “more frequent inspections.”
There is no evidence that it conducted any inspections at all. In
its brief to this Court, Fama concedes that it made “only rare
worksite visits” which “limit[ed] its opportunity to observe haz-
ards.” It describes those opportunities as “incidental” and states
that any “attempts at safety enforcement . . . would have been
fleeting, ineffective, and disregarded by the subcontractors’ roof-
ing crews as soon as Fama representatives left the jobsite.” Fama
knew that its workers had a history of violating OSHA’s safety
protocols, it had the authority “to prevent or detect and abate
USCA11 Case: 19-13277       Date Filed: 06/30/2022    Page: 14 of 15




14                     Opinion of the Court                19-13277

[those] violations,” and it failed to exercise that authority. Storm-
force, 2021 WL 2582530, at *3.
        When a controlling employer does not “exercise reasona-
ble care to prevent and detect violations on the [work]site,” it is
liable for the OSHA violations of its workers. OSHA Instruction
CPL 02-00-124, Multi-Employer Citation Policy § X.E.2. That is
what the ALJ found happened here, and substantial evidence sup-
ports that conclusion. The petition for review is DENIED, and
the Commission’s final decision is AFFIRMED.
      AFFIRMED.
USCA11 Case: 19-13277     Date Filed: 06/30/2022   Page: 15 of 15




19-13277            Newsom, J., Concurring                     1


NEWSOM, Circuit Judge, concurring in the judgment:
       I agree with the Court’s judgment denying Fama’s petition
for review and affirming the Commission’s final decision. In my
view, substantial evidence supports that ALJ’s determination that
the roofers were Fama’s employees. Accordingly, I wouldn’t
reach the question whether Fama was a “controlling employer”
under OSHA’s multi-employer-worksite doctrine.